Joseph Cross rented a three-room apartment from Joseph Moog. Cross' son, fourteen years old, was injured when plaster fell from the ceiling of one of the rooms, striking him on the head and shoulder. The boy was taken to the Charity Hospital where he received first aid treatment. He returned to his home the next day. Cross brings this suit against Moog claiming on his own behalf $18 *Page 303 
as the amount of the doctor's bill which he will be required to pay, and claiming on behalf of his minor son $282 to compensate him for his suffering.
In the court below there was judgment in favor of plaintiff on his own behalf for $18 and for the use and benefit of his son for $82. Defendant has appealed, and plaintiff has answered the appeal asking that the amount awarded for the use of his son be increased.
There is no controversy over the question of liability.
While it appears that the injuries to the boy were not at all serious, nevertheless, he was confined to his bed for a short period and we cannot say that the amount awarded him, $82, is excessive. On the other hand the judge of the trial court saw the boy and heard the witnesses, and we therefore feel that his estimate as to the damage sustained cannot be said to be manifestly inadequate.
The judgment appealed from is affirmed.
Affirmed.